UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-52488 OPTICON SYSTEMS, INC (Exact name of registrant as specified in its charter) Nevada 20-2583185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 449 Central Avenue, Suite 105, St. Petersburg, Florida 33701 (Address of principal executive offices) 817-305-7118 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to section12(g)of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. oLarge accelerated filer oAccelerated filer oNon-accelerated filer xSmaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: Voting Common Equity Non-voting Common Equity None The number of shares outstanding of each of the registrant’s classes of common stock, as of September 30,2009: Common stock, par value $0.001 per share Other None DOCUMENTS INCORPORATED BY REFERENCE The following documents (or portions thereof) are incorporated by reference into the Parts of this Form10-K noted:NONE OPTICON SYSTEMS, INC Annual Report on Form10-K For the Fiscal Year Ended June 30, 2009 INDEX Page Number PARTI Item 1. Business 3 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Submission of Matters to a Vote of Security Holders 20 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 8. Financial Statements and Supplementary Data 28 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A. Controls and Procedures 54 Item 9A(T) Controls and Procedures 54 Item 9B. Other Information. 55 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 55 Item 11. Executive Compensation 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 Item 13. Certain Relationships and Related Transactions, and Director Independence 61 Item 14. Principal Accountant Fees and Services 61 PARTIV Item 15. Exhibits and Financial Statement Schedules 62 Signatures 63 - 2 - Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding our expectations, beliefs, intentions or future strategies that are signified by the words “expects,” “anticipates,” “intends,” “believes,” “estimates” or similar language, and among other things:(i) events that may occur in the future, (ii) implementation of our business model; development and marketing of our products and services and (iii) prospects for revenues and profitability.All forward-looking statements included in this document are based on information available to us on the date hereof.We caution investors that our business and financial performance and the matters described in these forward-looking statements are subject to substantial risks and uncertainties.Because of these risks and uncertainties, some of which may not be currently ascertainable and many of which are beyond our control, actual results could differ materially from those projected in the forward-looking statements. Deviations between actual future events and our estimates and assumptions could lead to results that are materially different from those expressed in or implied by the forward looking statements. We do not intend to update these forward looking statements to reflect actual future events. Item 1.Business Background information OUR HISTORY “We”, “us” and “our” refer to OptiCon Systems, Inc., a Nevada corporation. The history of our incorporation and our ownership, in chronological order, is as follows: ● We were incorporated in Nevada on October 22, 2004. ● J. Marshall Batton, Jeffrey A. Hoke, Jacques Laurin and Douglass W. Wright were our founders and original stockholders, each then owning twenty-five percent of our common stock. ● On July 29, 2005, FutureTech Capital LLC, a company entirely owned by Saed Talari, acquired eighty percent of our common stock as a result of our acquisition of the Opticon Network Manager software (see below) from FutureTech and the stock ownership of each of our founders was reduced to five percent. ● Also on July 29, 2005, following our acquisition of the Opticon Network Manager software, FutureTech and our founders exchanged all of our issued and outstanding common stock for an aggregate of sixty-six percent of FutureWorld Energy, Inc., (formerly Isys Medical) issued and outstanding common and all of its preferred stock; and, as a result of the exchange, we became a wholly owned subsidiary of FutureWorld Energy. ● Before the exchange of our shares for FutureWorld Energy’s shares, Mr. Talari legally and beneficially owned eighty-eight percent of FutureWorld Energy’s common stock and beneficially owned through FutureTech eighty percent of our common stock. ● After the exchange, our founders each owned directly four percent of FutureWorld Energy’s common stock and Mr. Talari, directly and indirectly, owned eighty percent of FutureWorld Energy’s common stock. ● On April 4, 2006, we consolidated (reverse split) our issued and outstanding common stock by a factor of 0.30107143. ● In connection with FutureWorld Energy’s announcement to spin off OptiCon Systems, our Board of Directors approved a stock dividend of 99,118 of our common stock payable to our sole shareholder, FutureWorld Energy. - 3 - ● On July 31, 2007, Mr. Batton and Mr. Wright, our founders, accepted 35,000 shares of our common stock in lieu of deferred compensation and in cancellation their respective, non-expiring rights under their employment agreements to maintain their individual ownership of our common stock to a level of four percent of our issued and outstanding shares. ● On August 31, 2007, FutureWorld Energy paid a stock dividend to its stockholders consisting of 100% of our outstanding common.As of this date, we ceased being a subsidiary of FutureWorld Energy. ● On June 10, 2008, we consolidated (reverse split) our issued and outstanding common stock by a factor of 0.05 (1 for 20). Statement of all share amounts, whether before of after June 10, 2008 in this annual report have been adjusted for the share consolidation. ● On July 1, 2008 and August 7, 2008, Mr. Talari converted the principal amount and accrued interest of two convertible debentures into 56,326,560 and 12,003,734 shares of our common stock respectively.After these conversions, Mr. Talari legally and beneficially owned eighty-nine percent of our common stock. ● On November 18, 2008, Mr. Talari converted the principal amount and accrued interest of two convertible notes into 8,000,000 shares of our common stock respectively.After these conversions, Mr. Talari legally and beneficially owned eighty-two percent of our common stock. ● On May 13, 2009, Mr. Talari converted the principal amount and accrued interest of one convertible note, and the accrued interest and a portion of the principal amount of a second note into 50,000,000 shares of our common stock respectively.After these conversions, Mr. Talari legally and beneficially owned eighty-four percent of our common stock. ● On August 11, 2009, we organized Infrax Systems SA (Pty) Ltd., a South African company, as a wholly owned subsidiary, to penetrate the South Africa fiber optic telecommunication market. ● On August 12, 2009, we organized PowerCon Energy Systems, Inc., a Nevada corporation, as a wholly owned subsidiary to develop, market and distribute software, based on the R4 architecture, to the power industry. Before our acquisition of the Opticon Network Manager software, both FutureWorld Energy (formerly Isys Medical) and FutureTech were under the direct, common control of Mr. Talari. Prior to our acquisition of the Opticon Network Manager software, Mr. Talari had no control over us. With that acquisition, however, we also came under Mr. Talari’s indirect control. Although Mr. Talari may be deemed to have determined or had a controlling influence on the terms of the exchange of stock between our stockholders and FutureWorld Energy, because he owned (a) all the stock of FutureTech which was our then eighty-percent stockholder and (b) eighty-eight percent of FutureWorld Energy’s common stock, Mr. Talari did not control the decision of our founders who owned twenty percent of our common stock and who have advised us they made independent, individual decisions to enter into the exchange of their stock in us for FutureWorld Energy common stock. See the following table which details the aggregate of Mr. Talari’s direct and indirect stock ownership of each entity at each stage of the history described above: Mr. Talari’s stock ownership percentage Transaction Stage NeuWorld Communications FutureWorld Energy FutureTech Opticon Systems Our incorporation 88 None Our acquisition of the Opticon Network Manager 88 80 Our acquisition by FutureWorld Energy 80 80 Conversion of 2 Debentures 80 89 Conversion of 2 Notes 80 82 Conversion of 1 note and partial conversion of second note 80 84 - 4 - The address of our executive offices is First Floor, 449 Central Avenue, Suite 105, St. Petersburg, Florida 33701 and our telephone number at that address is 817-305-7118. The address of our web site is www.opticonsystemsinc.com. The information at our web site is for general information and marketing purposes and is not part of this annual report for purposes of liability for disclosures under the federal securities laws. OUR ACQUISITION OF THE OPTICON NETWORK MANAGER SOFTWARE The history of our acquisition of the Opticon Network Manager software and related assets, in chronological order, is as follows: ● We signed a pre-incorporation agreement dated as of August 19, 2004 with FutureTech to purchase the Opticon Network Manager software and assets. ● FutureTech did not own or have a contract to purchase the Opticon Network Manager software and assets at that time. ● The stated purchase price was $42 million. ● FutureTech signed an agreement on July 26, 2005 with Corning Cable Systems, Inc., a subsidiary of Corning Incorporated, to purchase the Opticon Network Manager software and assets for a cash purchase price of $100,000. ● The agreement between FutureTech and Corning Cable was identical in all respects, other than price, to our existing agreement with FutureTech. ● FutureTech’s purchase from Corning Cable was completed on July 29, 2005. ● We amended our agreement with FutureTech on July 29, 2005, changing our purchase price to 1,264,500 shares (or eighty percent) of our common stock. ● We completed our acquisition of the Opticon Network Manager software from FutureTech on July 29, 2005. OUR LICENSES OF THE OPTICON NETWORK MANAGER SOFTWARE FROM CORNING CABLE We were informed by Corning Cable that it had licensed the R3 version of the Opticon Network Manager software to approximately sixty operators of multiple cable television systems (“MSOs”). We believe those licensees installed the Opticon Network Manager software on about 150 individual cable television systems. Corning Cable’s licensees included ten of the twenty-five largest cable providers at that time, among others. Corning Cable’s licensees for the R3 Opticon Network Manager software included: ● Comcast Corporation; ● Comcast Corporation; ● Charter Communications. We understand that those licenses involved a non-exclusive, perpetual, paid-up, and right to use the Opticon Network Manager software as it existed at the time of the license. Corning Cable’s licensees did not obtain, however, the ability to maintain, modify or upgrade the software themselves, because they received only the part of software program that runs on their computer systems (“object code”) and did not receive, have a right to receive or have access to the computer code on which the object code is based (“source code”) and is essential to maintenance, modification and upgrading the object code. We purchased the sole and exclusive right and title to source code for the R3 version of the Opticon Network Manager (as well as all the documentation for the partially developed R4 version). We do not have any obligation to support, maintain or upgrade the software under Corning Cable’s licenses, nor do we have any liability associated with its performance. Those licenses exist without any impact on our ownership of the Opticon Network Manager software, which includes both the source code and the object code, and our right and ability to as the sole owner to license the Opticon Network Manager software to others. - 5 - We believe a substantial number of the approximately 150 installations of the R3 Opticon Network Manager software may still be use, including those on the cable systems of Comcast, TimeWarner and Charter Communications. We have made only limited attempts to discover which previous customers are still using Opticon Network Manager.We will continue our efforts to map out OptiCon’s previous customers that may be still using Opticon Network Manager in the second quarter of 2009. We have started to contact previous customers of Opticon Network Manager based on the customer list that were provided by our purchase of Opticon Network Manager from Corning. We anticipate completing the calls and interviews by the end of October 2009. We believe the MSOs who may still be using the R3 Opticon Network Manager represent an opportunity for us to sell support and maintenance services, which they do not now have and cannot provide for themselves. We believe they also represent a market for our R4 version, if and when we complete development of it (of which there is no assurance). There is no assurance, however, that Corning Cable’s licensees will have an interest in buying support and maintenance services from us, or that they will have an interest in buying licenses to the R4 version from us. We believe that even if we are unable to sell service and support services to Corning Cable’s licensees, the MSOs who have not licensed from Corning Cable, as well as other types of fiber cable system operators described below, provide us with a substantial, potential market for the Opticon Network Manager software. CORNING CABLE’S TERMINATION OF ITS BUSINESS RELATED TO THE OPTICON NETWORK MANAGER SOFTWARE Corning Cable developed the Opticon Network Manager software, beginning in 1995 as an outgrowth of its fiber optic cable business. Corning Cable developed three versions of the Opticon Network Manager software, concluding in March 2003 with the R3 version. Corning Cable also began development of the next-generation R4 version of the Opticon Network Manager software, up to the point at which writing the source code and testing the object code were the next and final development steps. According to software development standards, this point of development constitutes seventy-five percent completion. We believe the Opticon Network Manager software was the most widely used fiber optic network management software in use at that time. Corning Cable decided in 2003 to terminate its involvement in the fiber optic cable network management software industry.
